                 Case 3:19-cv-06092-BAT Document 19 Filed 05/06/20 Page 1 of 2



 1

 2

 3

 4

 5
                                 UNITED STATES DISTRICT COURT
 6                              WESTERN DISTRICT OF WASHINGTON
                                          AT SEATTLE
 7
     JOE LESTER, JR.,
 8
                                Plaintiff,                  CASE NO. 3:19-cv-06092-BAT
 9
            v.                                              ORDER
10
     COMMISSIONER OF SOCIAL SECURITY,
11
                                Defendant.
12

13          Based on the stipulation between the parties (Dkt. 18) it is hereby ORDERED that the

14   above-captioned case be reversed and remanded for further administrative proceedings

15   including a de novo hearing pursuant to sentence four of 42 U.S.C. § 405(g). The administrative

16   law judge (ALJ) will issue a new decision after a de novo review. Upon remand, the Appeals

17   Council will instruct the ALJ to:

18          •        offer Plaintiff the opportunity to submit additional evidence and arguments;

19          •        further evaluate the opinion evidence as a whole and address it, as well as, any

20                   additional evidence submitted;

21          •        further evaluate Plaintiff’s maximum residual functional capacity;

22          •        if warranted by the expanded record, seek supplemental vocational expert

23                   evidence on whether Plaintiff can perform any work with his assessed limitations;




     ORDER - 1
                Case 3:19-cv-06092-BAT Document 19 Filed 05/06/20 Page 2 of 2



 1                  and

 2          •       if a fully favorable decision cannot be granted on the record, give Plaintiff an

 3                  opportunity for a new hearing.

 4          The parties agree that reasonable attorney fees will be awarded under the Equal Access to

 5   Justice Act, 28 U.S.C. § 2412, upon proper request to the Court.

 6          DATED this 6th day of May, 2020.

 7

 8                                                        A
                                                          BRIAN A. TSUCHIDA
 9                                                        Chief United States Magistrate Judge

10

11

12

13

14

15

16

17

18

19

20

21

22

23




     ORDER - 2
